 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDTroupe Leasing Co.and Chemical Leaman TankLines,Inc.'andAutomotive'&PetroleumEmployees Local Union No. 103,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 9-RC-7526January 23, 1969DECISION ON REVIEWBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN, ANDZAGORIAOn February 29, 1968, the Acting RegionalDirector forRegion 9 issued a Decision andDirection of Election in the instant proceeding inwhich he found,interalia,contrarytothePetitioner's contention, that Troupe and ChemicalLeaman were not joint employers of the requestedunit of over-the-road drivers and that Troupe alonewas their employer. Thereafter, in accordance WithSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,thePetitioner filed a request for review of theActing Regional Director's Decision on the groundthat substantial questions of law were raised by hisaforementioned findings.TheNationalLaborRelationsBoard,bytelegraphicOrder dated April 3, 1968, granted therequest for review and stayed the election pendingitsdecision on review. The Petitioner and ChemicalLeaman subsequently filed briefs on review.The Board has considered the entire record in thiscasewithrespect to the issues under review,including the briefs on review, andmakes thefollowing findings:The Petitioner seeks to represent a unit ofover-the-road drivers who drive tractors leased byTroupe to Chemical Leaman pursuant to a longterm equipment lease agreement, for use in haulingthe latter's tank trailers.ChemicalLeaman, aDelaware Corporation, is an ICC certificated motorcarrier engaged in the transportation of bulk freightover irregular routes in several states. It operates anumber of freight terminals, one of which is atRoss, Ohio. At the Ross terminal it employs about27 over-the-road drivers, mechanics and/or cleanerswhoarecurrentlyrepresentedbyDrivers,Mechanics, and Cleaners Independent Union No. 40which intervened herein solely to protect its existingcontract unit. Troupe, an Ohio corporation, operatesa terminal at Hamilton, Ohio, about 10 milesdistantfromRoss,where it employs the 17'Referred to herein as Troupe and Chemical Leaman, respectively Forthe reasons discussed below, the Acting Regional Director's ruling,granting chemical Leaman's motion to strike its name from the petition, ishereby reversed, accordingly, the caption has been amended to includeChemical Leaman as a point employer with Troupe, of the employersinvolvedover-the-road drivers herein sought and a number ofmechanics. 2The Acting Regional Director found that Troupe,as a corporate entity, is an independent contractorrather than an agent of Chemical Leaman andrejected the Petitioner's alternative contention thatTroupe and Chemical Leaman are joint employersof the requested drivers. The Petitioner asserts thatthe principles ofCement Transport3andManpower 4are controlling herein and that a joint employerfinding is warranted by the record facts. We agree.Chemical Leaman, in order to qualify as an ICCcertificated interstate motor vehicle common carrier,must show at all times that it is fit, willing, and ableproperly to perform its services in conformity withthe law. The ICC regulations contain extensiveprovisions relating to the qualifications of drivers,driving of motor vehicles, parts, and accessoriesnecessary for safe operations, reporting of accidents,hours of service of drivers, and inspection andmaintenance of equipment. The regulations furtherimpose responsibility on the carrier to make certainthat the regulations are observed by its drivers.Under the regulations, a carrier is permitted toaugment its equipment by means of leases.However, the regulations require the carrier to have"full direction and control of such [leased] vehicles"and to be "fully responsible for the operationthereof,inaccordancewithapplicable law andregulations, as if the carrier was the owner of suchvehicles."The lease agreement between Troupe andChemical Leaman was executed April 27, 1964,effectiveforat least 30 days and terminablethereafteronwrittennotice.Attached to theagreement is a schedule of the rental rates for theleased equipment and,drivers supplied by Troupe interms of percentages of revenue, the percentagesvaryingwith the type of load being hauled. - Aformula for computing the percentages paid forreturn loads (back hauls) is also detailed. Theagreement, by express provision, does not requirethe assignment of any particular load, run, or trip toany described vehicle nor commit Chemical Leamanto use any or all of the equipment leased.As to inspection, paragraph 6 of the agreementstatesthatTroupe warrants that all equipmentleased is in good, safe, and efficient condition and infull compliance with ICC rules and regulations andshall be maintained by it. Troupe agrees to submitthe equipment to Chemical Leaman's inspection onrequest and to furnish all records, information, anddocuments pertaining to the equipment and Troupe'sdrivers. If the equipment or driver for any reason is'Although' Troupe stated that it is engaged in the business of interstatefreight transportation including leasing and servicing of its wholly ownedtractors by an equipment lease agreement with Chemical Leaman, therecord does not indicate whether or not it leases tractors to anyone otherthan Chemical Leaman.'Cement Transport, Inc,162 NLRB 1261'Manpower, Inc., of Shelby County and Armour Grocery Products Co,Division of Armour and Company,164 NLRB 287174 NLRB No. 37 TROUPE LEASING CO.rejected Chemical Leaman shall have no liability forcompensation to Troupe. Chemical Leaman shallhave the right to hold the movement of any leasedvehicle for inspection, for infraction of any safetyrulesandregulationsand/orroutinesafetyinspections.Paragraph 8 states that Chemical Leaman shallfurnish to Troupe a placard or plate containing suchidentificationasrequiredbyICC rules andregulations and Troupe agrees to attach same to theleased equipment.Paragraph 9 provides that Troupe shall furnishcompetent,experienced,andqualifieddriversnecessary for the proper and lawful operation of theequipmentand shall direct and control theiremployment and the manner in which they performtheirduties.Troupewarrants that all driversfurnishedshallmeet the requirements of allregulatory bodies having jurisdiction and agrees thatnecessary physical examination certificates and otherdata shall be furnished to Chemical Leaman todetermine such compliance. Drivers are and shall forall purposes be conclusively presumed the employeesand/or agents of Troupe. Chemical Leaman agreesthat Troupe shall hire such drivers, helpers, or otheremployeesasitdeemsappropriateintheperformance of its duties under this lease agreementand Chemical Leaman shall have no right to directorcontrol their hiring, their discharge, or themanner in which they perform their duties forTroupe,nor shallChemicalLeaman have anyresponsibilityfortheircompensation,provided,however, that Troupe's drivers shall be required byTroupe to meet and adhere to such standardsestablished by Chemical Leaman as are necessaryand proper for the discharge of the duties imposedupon Chemical Leaman by the local, state, orfederal regulatory bodies, any insurance companywith whom Chemical Leaman is insured and/or anyrulesand regulations promulgated by ChemicalLeaman.Paragraph 15 provides that Chemical Leamanmay sublease the equipment when permitted byapplicable rules and regulations, ... but neither partymay assign the lease agreement.Paragraph 16 states that the relationship betweenChemical Leaman and Troupe shall be that ofIndependentContractorand the employees oragents of one party shall not be the employees oragents of the other party.In paragraph 17, Troupe agrees that should it beinvolved in a labor dispute with its employees, it willimmediately report this fact to Chemical Leaman. Ifsuch dispute interferes or tends to interfere withTroupe's operation for Chemical Leaman, then theleaseagreement shall be subject to immediatecancellation by Chemical Leaman without liabilityof any kind whatsoever.As found by the Acting Regional Director, inpractice,Troupeinterviewsapplicantsforemployment as drivers of its tractors. If acceptable201toTroupe, an applicant is then given a writtenexamination by Chemical Leaman as required byICC regulations.Also,he is given a physicalexaminationbyanexaminerselectedandcompensated by Troupe. If he passes these tests, theapplicant is then instructed on safety and otheroperating procedures by Troupe.Troupe'sdailyfreightscheduleisnormallydetermined on the previous day when Troupe'spresidentreceivesitfromChemicalLeaman'sdispatcher. Troupe assigns drivers to carry out suchschedule,sending them to Chemical Leaman'sterminal or a shipper's dock with a tractors to hookup with the loaded tank trailer and receive the billof lading, and provides them with their travel routes!After making their deliveries, the drivers, pursuanttoZ roupe's instructions,contactaChemicalLeaman terminal in the area to get a "back haul,"ifany is available, for delivery to the vicinity ofTroupe's terminal. Pursuant to ICC regulations,Troupe's drivers are required to submit their dailydrivers'logstoChemicalLeaman.ChemicalLeaman does not discipline the drivers of Troupe'stractors.However, implementing its responsibilitiesunder the ICC regulations, Chemical Leaman hasan accident prevention department which roadchecks all equipment and drivers utilized by it in itsoperations. Troupe pays the drivers of its equipmentand makes all pay deductions required by state andfederal laws. Troupe also pays the highway usetaxes, other regulatory taxes, and registration feesfor the leased equipment. The requested drivers donot interchangewith the currently representeddriversemployed at Chemical Leaman's Rossterminal.It is clear from the foregoing that Troupe has andexercises considerable control over the means bywhich the drivers of its leased equipment carry outtheleaseagreementwithChemicalLeaman.However,we find that Chemical Leaman hasreserved to itself the right to control and, inpractice,exercisessubstantialcontrolover theessentialterms and conditions of employment forsuch drivers. In determining the employer status ofICC certificatedmotor carriers with respect todrivers of leased equipment, the Board has placedparticular emphasis on the overall effect of the ICCregulations requiring comprehensive control by thecertificatedcarriersovertheoperationsofequipment owners, the drivers, and the leasedequipment.' In the instant case, although the leaseagreement states that Troupe shall direct andcontrol the employment of the drivers of the leasedequipment and themannerinwhich they perform'The tractors bear the name Chemical Leaman and other requiredinformation'It appears that where last minute changes are made the drivers receivetheir dispatch instructions directly from the Chemical Leaman terminaldispatcher.'Cement Transport,Inc., supra,andIndiana RefrigeratorLines,Inc.,157 NLRB 539. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirduties,such statement is qualified by theindication in paragraph 9 of the agreement thatChemical Leaman retains the right to share in suchcontrol, consistent with the obligations imposed onitby the ICC regulations.Moreover, as aboveindicated,Chemical Leaman in fact does share ' incontrolling the employment of Troupe's drivers.Chemical Leaman has exclusive control over theleasedequipment; it can terminate the leaseagreement on written notice; it participates in thehiring of the drivers of the leased equipment; itrequiresalldrivers to submit trip logs to it, itrequires that its name be exhibited on the leasedequipment; it conducts, through its safety patrol,road checks for the purpose of making routinesafety inspections of the leased equipment anddetecting and correcting violations by the drivers ofregulations promulgated by the ICC or itself. Also,Chemical Leaman, through its dispatchers, givesdirections to the drivers of leased equipment whenback hauls are available.8 For these reasons, we findthatChemicalLeaman and Troupe are jointemployers of the drivers here involved.'Accordingly,we shall remand the case to theRegional Director for Region 9 for the purpose ofconducting an election pursuant to the ActingRegionalDirector'sDecisionandDirectionofElection, as modified herein, except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of issuance 10'There is some indication in the recordthat ChemicalLeaman also maydirectthedriversof leased equipment when emergencies arise orlast-minute schedule changes are made.'SeeManpower,Inc., ofShelby County and ArmourGroceryProductsCo.,Divisionof Armourand Company,164 NLRB287;and HoskinsReady-Mix Concrete,Inc., and Trinity Portland CementDivision,GeneralPortland Cement Company,161NLRB 1492 The caseofL CSinor, anIndividual,d/b/a L C Sinor and Standard Industries,Inc,168NLRBNo 67, reliedon by the Regional Director,is factually distinguishable.Compare our finding here with the earlierChemical Leamancase (146NLRB148)There noallegation was made of a joint-employer relationshipwithmultiple owner-drivers who leased their equipmenttoChemicalLeaman and supplied drivers for it, but the same equipment lease formwas in use, and the Board found that an employer-employee relationshipexisted as to the said nonowner drivers and single owner drivers"A correctedelection eligibility list, containing the names and addressesof all the eligible voters, mustbe filed by the Employer withthe RegionalDirector for Region9 within 7 days after the date of thisDecision onReview. The Regional Director shall make the corrected list available toall parties to the election.No extension of time to file this corrected listshallbe grantedby theRegionalDirector except in extraordinarycircumstances Failure to complywith thisrequirement shall be groundsfor setting aside the election wheneverproper objectionsare filedExcelsiorUnderwearInc.,156 NLRB 1236